Citation Nr: 0502575	
Decision Date: 02/03/05    Archive Date: 02/15/05

DOCKET NO.  03-14 424	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel


INTRODUCTION

The veteran served on active duty from December 1997 to 
December 2001.

This case comes to the Board of Veterans' Appeals (Board) by 
means of a February 2003 rating decision rendered by the 
Pittsburgh, Pennsylvania, Regional Office (RO) of the 
Department of Veterans Affairs (VA).

In June 2004, the veteran testified at a hearing before the 
undersigned Acting Member of the Board sitting at the RO.  A 
transcript of this hearing had been prepared and is 
associated with the claims folder.


FINDING OF FACT

The veteran has chronic headaches that resulted from an in-
service head injury.


CONCLUSION OF LAW

The veteran's present chronic headaches were incurred during 
his active military service.  38 U.S.C.A. §§ 1111, 1131, 1137 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes the evidence currently of record 
is sufficient to substantiate the veteran's entitlement to 
service connection for headaches.  Therefore, no further 
development with respect to this matter is required under the 
Veterans Claims Assistance Act of 2000 (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002)) or the regulations implementing it.



Evidentiary Background:

Service medical record reflect that the veteran sustained a 
head injury in December 1998 when a heavy object fell on his 
head resulting in a 6 inch long scalp laceration with 
moderate bleeding.  The wound was cleaned and stitched with 6 
sutures.  No complications were noted and the sutures were 
removed several days later.  Subsequent service medical 
records, to include the report of a September 2001 separation 
examination, are negative for any complaint, treatment, or 
diagnosis of headaches or a hearing injury.  

In connection with his claim, the veteran was afforded a VA 
compensation and pension examination in December 2002. He 
reported his history of an in-service head injury resulting 
in a laceration that required sutures to the examiner.  It 
was noted that he had no x-rays or MRIs taken at the time.  
He was placed on light duty until the stitches were removed 
and then he returned to active duty.  The veteran reported 
that over the next several weeks, he developed headaches.  He 
had never sought treatment for these headaches in the 
military or as a civilian.  The veteran also reported another 
incident that happened in early 2001 in Germany when he was a 
passenger in a Bradley Infantry Vehicle that turned over 
during a training exercise.  At that time, he hit his head 
and his knees.  He complained that his headaches became worse 
after this incident.  At the present time, he got headaches 
or varying severity daily.  The examiner noted that he 
veteran had a 7 cm scar from the frontal area toward the 
temporal area of his head.   Chronic headaches, status post 
head trauma in December 1998, was diagnosed.  

At his June 2004 hearing before the Board, the veteran 
reported that he did not have headaches prior to service.  He 
reported that he woke up with a headache every time he went 
to sleep.  Bright lights bothered him and he sometimes had 
incapacitating episodes.  He reported that a 40-pound missile 
fell onto his head during service and that he started getting 
headaches after that incident.  Following that, he was in a 
rollover accident while traveling in a Bradley Infantry 
Fighting Vehicle.  At that time he banged his head.  
Thereafter, his headaches became more severe and have been 
more constant.  While serving in the field, he received 
medication such as Motrin from the aid station, but he did 
not want to miss time from work.  His wife testified that he 
did not complain of headaches prior to his head injury.   

In July 2004, the veteran's private physician submitted a 
statement noting that the veteran had recently undergone 
evaluation for chronic headache and neck pain.  It was noted 
that a CT scan of the brain revealed a normal study and x-
rays of the cervical spine were unremarkable for fracture or 
dislocation.  It was opined that the veteran had 
multifactorial chronic headaches.  Based on a review of the 
veteran's service medical records, examination of the 
veteran, and diagnostic test results, it was opined that the 
veteran's sustained a closed head injury in service and that 
his current headaches were a manifestation of post-concussion 
syndrome and cervical muscle strain secondary to this injury.  


Legal Criteria:

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active duty.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2004).  

Additionally, service connection may be granted for any 
disease initially diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  38 
C.F.R. § 3.303(d). 

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.


Analysis:

The evidence supports the veteran's contentions; accordingly 
the grant of service connection for his headaches is in 
order.  Service medical records document that he sustained an 
injury when a heavy object fell onto his head.  Both the VA 
physician that examined the veteran in December 2002 and the 
private physician that examined the veteran in July 2004 have 
opined that he presently has a chronic headache disorder 
associated with this inservice incident.  The veteran's 
private physician had the benefit of examining the veteran, 
interviewing him, and reviewing his service records.  

There is no medical evidence of record to contradict these 
opinions.  Accordingly, the Board finds that the 
preponderance of the evidence establishes that the veteran's 
headache disorder originated during active duty.  
Accordingly, service connection is warranted for chronic 
headaches. 


ORDER

Service connection for headaches is granted.


	                        
____________________________________________
	K. PARAKKAL
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


